Citation Nr: 1720231	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  15-42 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to recognition of expenses in an independent living facility as custodial care for pension purposes.


ATTORNEY FOR THE BOARD

T. Douglas, Counsel








INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from September 1942 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the issue on appeal was developed as whether VA was correct to deny entitlement to death pension benefits, VA records show entitlement to death pension benefits including additional benefits due to the need for aid and attendance has been established.  The Board finds the issue for appellate review is more appropriately addressed as provided on the title page of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant is shown to require care or assistance on a regular basis to be protected from hazards or dangers incident to her daily environment due to a cognitive disorder.  


CONCLUSION OF LAW

The appellant's expenses in an independent living facility are custodial care and excludable from countable annual income for nonservice-connected death pension benefits purposes.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.272 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA shall pay to the surviving spouse of each veteran who served for 90 days or more during a period of war or who at the time of death was receiving or entitled to receive compensation or retirement pay for a service-connected disability pension at the rate prescribed by law and reduced by the surviving spouse's annual income.  38 U.S.C.A. § 1541(a) (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23 (2016).

The maximum rate of improved death pension is reduced by the amount of the countable annual income of the surviving spouse.  38 C.F.R. § 3.23(b) (2016).  For purposes of improved death pension, payments of any kind from any source are counted as income in the year in which received unless specifically excluded.  38 U.S.C.A. § 1503 (West 2014); 38 C.F.R. § 3.271 (2016).

Exclusions from countable income may include unreimbursed medical expenses to the extent that they are in excess of five percent of the applicable maximum annual pension rate.  38 C.F.R. § 3.272(g) (2016).  VA's M21-1 Adjudication Procedures Manual provides that if a claimant claims room and board expenses in an independent living facility (ILF) or another facility that does not qualify as a nursing home or assisted living facility (ALF), then custodial care must be reviewed.  Custodial care means regular (1) supervision because a person with a physical, mental, developmental, or cognitive disorder requires care or assistance on a regular basis to be protected from hazards or dangers incident to his or her daily environment, or (2) assistance with two or more activities of daily living (ADLs).  M21-1, V.iii.1.G.3.e.  

In this case, the pertinent evidence of record includes an examination report dated in January 2015 noting a diagnosis of Alzheimer's dementia.  The examiner found the appellant did not require nursing home care.  However, it was noted that the appellant required meal preparation and nearness of assistance such as that offered by her independent living facility.  It was further noted that her memory had reduced to the point that independent medication management was impossible.  Her scores on a mini mental state examination was indicative of a moderate cognitive impairment that greatly interfered with management of complicated self-care.  

Based upon the evidence of record, the Board finds the appellant is shown to require care or assistance on a regular basis to be protected from hazards or dangers incident to her daily environment due to a cognitive disorder.  Her expenses in an independent living facility are custodial care and excludable from countable annual income for nonservice-connected death pension benefits purposes.  To this extent, the appeal is granted.  


ORDER

Entitlement to recognition of expenses in an independent living facility as custodial care for pension purposes is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


